Citation Nr: 1620518	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  09-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety
disorder and schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to October 1982.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously before the Board in October 2012 and March 2015 (before Veterans Law Judges other than the undersigned).  On both occasions, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay in this matter, the Board finds that a remand is required before the claim can be properly adjudicated.

After a September 2015 VA examination, a supplemental statement of the case (SSOC) was issued and mailed to the Veteran and his representative in December 2015.  On December 21, 2015, the Veteran's representative acknowledged receipt of the SSOC and submitted the 30-day due process waiver.  However, in January 2016, the copy of SSOC that was mailed to the Veteran was marked as returned mail.  A possible attempt to resend the SSOC is indicated by a second returned mail entry in February 2016.  A letter notifying the Veteran that his case had been returned to the Board's docket was also mailed to the Veteran and his representative on March 16, 2016.  The representative responded and submitted an appellate brief.  However, the copy of the letter that was sent to the Veteran was marked as returned mail on March 31, 2016.  A review of the record reflects that returned mail received on January 2016, February 2016 and March 2016 show a forwarding address for the Veteran.  While the Veteran did not notify the VA of a change in address directly, the returned mail displaying a forwarding address serves as constructive notice of the change.  In order to afford the Veteran all due process, the RO must verify the Veteran's current address and then resend the SSOC.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should verify the Veteran's current mailing address.  See forwarding address information on mail returned in January 2016, February 2016, and March 2016.  His representative should be contacted and the VHA data system searched to confirm his accurate current address.  Document all efforts in this regard in the record and update all VA information storage systems appropriately.

2. Thereafter, the AOJ should reissue a SSOC that addresses the issue of service connection for a psychiatric disability, to include anxiety disorder and schizophrenia.  The Veteran should be given the appropriate opportunity to respond to the SSOC.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).






